Title: Enclosure: [Account of a Farm in Talbot County], 11 November 1791
From: Bordley, John Beale
To: 


The following account is of a farm in Talbot County (State of Maryland) of middling goodness; with the medium produce of it’s last four years Crops. It contains about 450 acres, of which 180 are woodland, 270 arable, & of this 110 are pasture. The value of the whole, as it might be expected to sell on time, according to present opinion is £2,500.
It’s Produce, in common, the medium of 4 years, follows.






qt’y.
value  


Wheat
700–
£263. 0.0.


Rye




Corn
450
£67. 0.0.


Oats




Barley




Buckwheat







  Potatoes, with fruit, other roots & vegetables in value.—
  }
  




50. 0.0


Tobacco
5000 ld.
50. 0.0


Wood for fuel, cord
160
20 0.0


Hay, tons
5
25. 0.0


Pulse (Peas &c)




Hemp
20 ld
10.0


Flax
100
2.10.0


Wool
200
10. 0.0


Butter
400
20. 0.0


Cotton, Cheese, fruit














value  


Cattle
35;
calves
annually
raised
 5;
£120. 0.0



Horses
20;
Colt,
do.
do.
 1;
250. 0.0


Sheep
80;
Lambs
do.
do.
30;
75. 0.0


Hogs,
anny. killd. or sold
30;
60. – –


Poultry pr year—dunghill 400—Turkies 100. Ducks 90.


The quantities & values are generally in round numbers, which has a suspicious appearance. But the worthy farmer after considering well each article, stated them partly from memory, partly from notes or scraps of paper, & thought it best to omit fractional quantities & sums as he had not perfect minutes. It is the accot. of an honest, candid man, who wou’d not have given it, if he had not believed it to be generally just.
